            Case 5:20-cv-03160-SAC Document 5 Filed 02/08/21 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



ANGEL JOSE FERNANDEZ,

                                       Plaintiff,

               v.                                            CASE NO. 20-3160-SAC


ZACKARAY AHRENS, et al.,

                                       Defendants.



                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

        Plaintiff Angel Jose Fernandez, a state prisoner at the El Dorado Correctional Facility

(EDCF) in El Dorado, Kansas, brings this pro se civil rights action pursuant to 42 U.S.C. § 1983.

Plaintiff proceeds in forma pauperis. For the reasons discussed below, Plaintiff is ordered to show

cause why his Complaint should not be dismissed.

I. Nature of the Matter before the Court

        Plaintiff’s Complaint (ECF No. 1) alleges he was moved into a cell without a working toilet

on January 30, 2020 and remained in the cell for 48 hours without the toilet being fixed. The toilet

was filled with feces and urine. Plaintiff complained to each of the defendants and was told that a

work order had been submitted on January 29 and they were waiting for a plumber.

        Plaintiff names as defendants Corrections Officers Ahrens, Clemons, Randolph, Horsch,

and Hoepner. He seeks the termination or suspension of the defendants and a transfer to a different

facility.


                                                    1
          Case 5:20-cv-03160-SAC Document 5 Filed 02/08/21 Page 2 of 6




II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or employee of such entity to determine whether summary

dismissal is appropriate. 28 U.S.C. § 1915A(a). Additionally, with any litigant, such as Plaintiff,

who is proceeding in forma pauperis, the Court has a duty to screen the complaint to determine its

sufficiency. See 28 U.S.C. § 1915(e)(2). Upon completion of this screening, the Court must

dismiss any claim that is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary damages from a defendant who is immune from such relief. 28 U.S.C.

§§ 1915A(b), 1915(e)(2)(B).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts

all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not raise

a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly, 550

U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a



                                                2
           Case 5:20-cv-03160-SAC Document 5 Filed 02/08/21 Page 3 of 6




cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The Complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did

it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).




                                                   3
          Case 5:20-cv-03160-SAC Document 5 Filed 02/08/21 Page 4 of 6




III. Discussion

       Plaintiff’s Complaint is subject to dismissal. The conditions of which Plaintiff complains,

while disagreeable, do not reach the magnitude of a constitutional violation as required to state a

claim under § 1983.

       “The Constitution does not mandate comfortable prisons, . . . but neither does it permit

inhumane ones, and it is now settled that the treatment a prisoner receives in prison and the

conditions under which he is confined are subject to scrutiny under the Eighth Amendment.”

Farmer v. Brennan, 511 U.S. 825, 832 (1994) (internal quotation marks and citations omitted).

“The Eighth Amendment’s prohibition of cruel and unusual punishment imposes a duty on prison

officials to provide humane conditions of confinement, including adequate food, clothing, shelter,

sanitation, medical care, and reasonable safety from serious bodily harm.” Tafoya v. Salazar, 516

F.3d 912, 916 (10th Cir. 2008).

       Plaintiff’s allegations about the toilet do not state a claim of deliberate indifference under

the Eighth Amendment. To do so, Plaintiff must show both an objective component – that he was

incarcerated under conditions posing a substantial risk of harm or that violate contemporary

standards of decency – and a subjective component – that prison officials were deliberately

indifferent to his safety. Helling v. McKinney, 509 U.S. 25, 36 (1993); Verdecia v. Adams, 327

F.3d 1171, 1175 (10th Cir. 2003) (citing Benefield v. McDowall, 241 F.3d 1267, 1271 (10th Cir.

2001). Inmate exposure to sewage can constitute a serious risk of harm sufficient to satisfy the

objective component. See Shannon v. Graves, 257 F.3d 1164, 1168 (10th Cir. 2001). However,

the specific facts of an incident, including the seriousness, frequency, and duration of a condition,

must be considered. Id. The Complaint does not factually establish that the condition of the toilet

presented some degree of actual or potential injury to him, or that society considers the conditions



                                                 4
           Case 5:20-cv-03160-SAC Document 5 Filed 02/08/21 Page 5 of 6




that Plaintiff complains of to be so grave that it violates contemporary standards of decency to

expose anyone to those conditions.

        Also, to the extent Plaintiff seeks the termination or suspension of the defendants in his

request for relief, the Court is without authority to grant such relief. See Nicholas v. Hunter, 228

F. App’x 139, 141 (3rd Cir. 2007) ( “The remaining relief requested is not available as the District

Court lacks authority to order a federal investigation and prosecution of the defendants or the

termination of their employment.”); Goulette v. Warren, No. 3:06CV235-1-MU, 2006 WL

1582386, at n.1 (W.D. N.C. June 1, 2006) (“The Court notes that even if Plaintiff’s claims

prevailed in this case, this Court would not, based upon this law suit, have the authority to order

the termination of the Defendant’s employment or to grant Plaintiff an immediate, early release

from jail.”); Dockery v. Ferry, No. 08-277, 2008 WL 1995061, at *2 (W.D. Pa. May 7, 2008)

(finding that the court cannot issue an order which would direct a local government to terminate a

police officer’s employment) (citing In re Jones, 28 F. App’x 133, 134 (3rd Cir. 2002) (“Jones is

not entitled to relief . . . [S]he asks this Court to prohibit the State of Delaware from filing charges

against her. The federal courts, however, have no general power in mandamus action to compel

action, or in this case inaction, by state officials.”)); Martin v. LeBlanc, No. 14-2743, 2014 WL

6674289, at n.1 (W.D. La. Nov. 24, 2014) (finding that where plaintiff requested an investigation,

the termination of the defendants’ employment and the closure of the prison, “[s]uch relief is not

available in this action”); Merrida v. California Dep’t of Corr., No. 1:06-CV-00502 OWW LJO

P, 2006 WL 2926740, at n.1 (E.D. Cal. Oct. 11, 2006) (finding that where plaintiff prays for the

termination of defendant’s employment, “the court cannot award this form of relief to plaintiff)

(citing 18 U.S.C. § 3626(a)(1)(A)).




                                                   5
          Case 5:20-cv-03160-SAC Document 5 Filed 02/08/21 Page 6 of 6




IV. Response Required

       For the reasons stated herein, Plaintiff’s Complaint is subject to dismissal under 28 U.S.C.

§§ 1915A(b) and 1915(e)(2)(B) for failure to state a claim upon which relief may be granted.

Plaintiff is therefore required to show good cause why his Complaint should not be dismissed.

Plaintiff is warned that his failure to file a timely response may result in the Complaint being

dismissed for the reasons stated herein without further notice.



       IT IS THEREFORE ORDERED that Plaintiff is granted to and including March 8,

2021, in which to show good cause, in writing, why his Complaint should not be dismissed for the

reasons stated herein.



       IT IS SO ORDERED.

       DATED: This 8th day of February, 2021, at Topeka, Kansas.



                                              s/_Sam A. Crow_____
                                              SAM A. CROW
                                              U.S. Senior District Judge




                                                 6
